THIRD OMNIBUS AMENDMENT,

AGREEMENT AND CONSENT

(Apple Ridge)

 

THIS Third Omnibus Amendment, Agreement and Consent (this "Agreement") is
entered into this 12th day of May, 2006 for the purpose of making amendments to
the documents described in this Agreement.



WHEREAS, this Agreement is among (i) Cendant Mobility Services Corporation, a
Delaware corporation ("CMSC"), (ii) Cendant Mobility Financial Corporation, a
Delaware Corporation ("CMF"), (iii) Apple Ridge Services Corporation, a Delaware
corporation ("ARSC"), (iv) Cendant Mobility Client-Backed Relocation Receivables
Funding LLC, a limited liability company organized under the laws of the State
of Delaware (the "Issuer"), (v) JPMorgan Chase Bank, National Association, a
national banking association, as Indenture Trustee (the "Indenture Trustee"),
(vi) The Bank of New York, a New York state banking corporation (the "Paying
Agent"), as paying agent, authentication agent and transfer agent and registrar,
(vii) the Conduit Purchasers, Committed Purchasers and Managing Agents party to
the Note Purchase Agreement defined below, and (viii) Calyon Corporate and
Investment Bank, as Administrative Agent and Lead Arranger (the "Administrative
Agent").

WHEREAS, this Agreement relates to the following documents (as such documents
may previously have been amended by that certain Omnibus Amendment, Agreement
and Consent dated December 20, 2004, that certain Second Omnibus Amendment,
Agreement and Consent dated January 31, 2005, that certain Omnibus Amendment
dated as of April 7, 2005, and that certain Amendment, Agreement and Consent
dated January 30, 2006):

--Purchase Agreement dated as of April 25, 2000 (the "Purchase Agreement") by
and between CMSC, as originator and CMF, as buyer;

--Receivables Purchase Agreement dated as of April 25, 2000 (the "Receivables
Purchase Agreement") by and between CMF, as originator and seller and ARSC, as
buyer;

--Transfer and Servicing Agreement dated as of April 25, 2000 (the "Transfer and
Servicing Agreement") by and between ARSC, as transferor, CMSC, as originator
and servicer, CMF, as originator, the Issuer, as transferee and the Indenture
Trustee;

--Master Indenture dated as of April 25, 2000 (the "Master Indenture") among the
Issuer, the Indenture Trustee and the Paying Agent;



--Indenture Supplement dated as of January 31, 2005 (the "Indenture Supplement")
among the Issuer, the Indenture Trustee and the Paying Agent;

--Note Purchase Agreement dated as of January 31, 2005 (the "Note Purchase
Agreement") among the Issuer, CMSC, as servicer, the Conduit Purchasers,
Committed Purchasers and Managing Agents party thereto, and the Administrative
Agent; and

--those documents listed on Attachment D;



WHEREAS, the Purchase Agreement, Receivables Purchase Agreement, Transfer and
Servicing Agreement, Master Indenture, Indenture Supplement, Note Purchase
Agreement and those documents listed on Attachment D are, in this Agreement,
collectively the "Affected Documents";

WHEREAS, the parties hereto wish to consent to the name changes of CMSC, CMF and
the Issuer, as further described below;

WHEREAS, Cendant Corporation ("Cendant") has announced its desire to spin off
several new entities, including a new entity named Realogy Corporation
("Realogy"), which at the time of the spin off shall be the new parent (either
directly or indirectly) of ARSC, CMF, CMSC and the Issuer (the "Spin Off");

WHEREAS, the parties hereto wish to consent to the Spin Off, and to the release
of Cendant and Cendant Real Estate Services Group LLC ("CRESG") as Performance
Guarantors; provided, that Realogy shall execute a new performance guaranty (the
"Realogy Guaranty");

WHEREAS, certain aspects of the proposed name changes and the Spin Off are
currently not permitted by the Affected Documents;

WHEREAS, terms used in this Agreement and not defined herein shall have the
meanings assigned to such terms in the Purchase Agreement, and, if not defined
therein, as defined in the Master Indenture.

NOW, THEREFORE, the parties hereto hereby recognize and agree:

 1.  Effective upon the dates specified below, the parties hereto hereby agree
     as follows:
      a. Effective upon the date that the conditions specified in Section 16(a)
         hereof have been satisfied (the "Amendment Effective Date"), the
         parties hereby agree as follows:
          i.   The Managing Agents and the Investors (each as defined in the
               Note Purchase Agreement) hereby consent to the following name
               changes (the "Name Changes"): (a) Cendant Mobility Services
               Corporation shall change its name to "Cartus Corporation", (b)
               Cendant Mobility Financial Corporation shall change its name to
               "Cartus Financial Corporation", and (c) Cendant Mobility
               Client-Backed Relocation Receivables Funding LLC shall change its
               name back to "Apple Ridge Funding LLC".
          ii.  Each of CMSC, CMF and the Issuer agrees to provide to the
               Administrative Agent the following documents concurrently with
               the effectiveness of the Name Changes (each to be in form and
               substance reasonably acceptable to the Administrative Agent):
                1. Copies of the certificates of incorporation or formation,
                   bylaws and limited liability company agreement evidencing its
                   Name Change including evidence of the filing of the
                   amendments to the certificates of incorporation and
                   certificate of formation; and
                2. Copies of the amendments to each UCC financing statement
                   related to the Transaction Documents and the Affected
                   Documents which is affected by its Name Change, filed with
                   the appropriate state offices.
         
          iii. Each of CMSC, CMF and the Issuer agrees to provide to the
               Administrative Agent an opinion of Richards, Layton & Finger as
               to perfection matters with respect to it if the Spin Off
               Effective Date shall not have occurred by June 30, 2006.
     
      b. The parties hereto hereby agree that upon the effectiveness of the Name
         Changes, (x) each reference in the Transaction Documents and the
         Affected Documents to "Cendant Mobility Services Corporation" or to
         "CMSC" or "Cendant Mobility" is amended to replace such reference with
         a reference to Cartus Corporation or "Cartus," respectively, (y) each
         reference in the Transaction Documents and the Affected Documents to
         "Cendant Mobility Financial Corporation" or "CMF" is amended to replace
         such reference with a reference to Cartus Financial Corporation or
         "CFC," respectively, and (z) each reference in the Transaction
         Documents and the Affected Documents to "Cendant Mobility Client-Backed
         Relocation Receivables Funding LLC" is amended to replace such
         reference with a reference to Apple Ridge Funding LLC. Notwithstanding
         any statement to the contrary contained in any Affected Document, no
         representation, warranty or covenant in any Affected Document shall be
         deemed to be breached or violated solely as a result of the Name
         Changes or the execution or filing of any amendments to the
         certificates of incorporation or formation, bylaws or limited liability
         company agreements of the entities named in this Section 1 which are
         put into place solely for the purpose of effecting the Name Changes.

 2.  Effective upon the date that the conditions specified in Sections 16(a) and
     16(b) hereof have been satisfied (such date, the "Spin Off Effective
     Date"),
      a. the Issuer, the Managing Agents, the Conduit Purchasers, the Committed
         Purchasers, the Indenture Trustee, the Paying Agent, the Authentication
         Agent and the Transfer Agent and Registrar hereby consent to (i) the
         change of ownership of CMSC and its subsidiaries (including CMF, ARSC
         and the Issuer) from Cendant to Realogy and (ii) the release of Cendant
         and CRESG as Performance Guarantors under the respective Performance
         Guarantees executed by Cendant and CRESG.
      b. the Issuer, CMF, the Managing Agents, the Conduit Purchasers, the
         Committed Purchasers, the Indenture Trustee, the Paying Agent, the
         Authentication Agent and the Transfer Agent and Registrar hereby:
          i.   release and discharge Cendant completely and unconditionally from
               all obligations and liabilities under the Performance Guaranty
               dated as of April 25, 2000 executed by PHH Corporation in favor
               of CMF and Apple Ridge Funding LLC and assigned to and assumed by
               Cendant by that certain Assignment and Assumption Agreement
               Relating to Performance Guaranty entered into on December 20,
               2004 between PHH Corporation and Cendant (the Performance
               Guaranty together with the Assignment and Assumption Agreement
               Relating to Performance Guaranty are, collectively, the "Cendant
               Performance Guaranty");
          ii.  release and discharge CRESG completely and unconditionally from
               all obligations under the Performance Guaranty dated as of
               January 31, 2005 executed by CRESG in favor of CMF and the Issuer
               (the "CRESG Performance Guaranty"); and
          iii. agree that on the Spin Off Effective Date, the Realogy Guaranty
               shall be and hereby is substituted for both the Cendant
               Performance Guaranty and the CRESG Performance Guaranty and both
               of the Cendant Performance Guaranty and the CRESG Performance
               Guaranty shall be and hereby are declared to be satisfied in
               full, cancelled and of no further force and effect.

 3.  Effective upon the Amendment Effective Date, the Purchase Agreement is
     hereby amended as follows:
      a. Clause (a)(v) of the definition of "Eligible Contract" in Appendix A is
         hereby amended to delete the reference to "65 days" and to replace the
         phrase "90 days" therefor.
      b. Schedule 6.1(s) is hereby deleted and a new Schedule 6.1(s) is attached
         hereto as Attachment A.

 4.  Effective upon the Spin Off Effective Date, the Purchase Agreement is
     hereby amended as follows:
      a. Section 7.2(a) (regarding delivery of financial statements) is hereby
         amended (x) to delete each reference therein to "Cendant" and
         substitute therefor the phrase "the Performance Guarantor" and (y) to
         delete clause (iii) thereof.
      b. Section 7.3(j) is hereby amended to delete therefrom the phrase "CRESG,
         Cendant or any Affiliate thereof" and to substitute therefore the
         phrase "the Performance Guarantor or any Affiliate thereof."
      c. Section 7.4(a)(ix) is hereby amended to delete therefrom the phrase "of
         even date herewith" and to substitute the phrase "dated as of the date
         Realogy Corporation ceases to be a wholly owned Subsidiary of Cendant
         Corporation" therefor.
      d. Section 9.1(c) is hereby amended to delete clauses (ii) and (iii)
         thereof in their entirety and substitute therefor the following "(ii)
         the Performance Guarantor shall fail to make any required payment under
         its Performance Guaranty and such failure shall remain unremedied for
         one Business Day or (iii) the Performance Guarantor shall otherwise
         fail to perform under its Performance Guaranty".
      e. Section 9.1(d) is hereby amended to delete therefrom the phrase "either
         Performance Guarantor" and substitute therefor the phrase "the
         Performance Guarantor".
      f. Section 9.1(g) is hereby amended to delete therefrom the phrase "or
         either of the Performance Guarantees" and to substitute therefor the
         phrase "or the Performance Guaranty."
      g. Section 11.17 is hereby amended to delete Section 11.17 in its entirety
         and to substitute the following therefor:
     
         Section 11.17 Confidentiality. The Buyer agrees to maintain the
         confidentiality of any information regarding the Originator, Cendant
         Corporation, Realogy and PHH obtained in accordance with the terms of
         this Agreement that is not publicly available; provided, however, that
         the Buyer may reveal such information (a) as necessary or appropriate
         in connection with the administration or enforcement of this Agreement
         or its funding of Purchases under this Agreement or (b) as required by
         law, government regulation, court proceeding or subpoena.
         Notwithstanding anything herein to the contrary, none of the
         Originator, Cendant Corporation, Realogy or PHH shall have any
         obligation to disclose to the Buyer or its assignees any personal and
         confidential information relating to a Transferred Employee.
     
      h. Appendix A is hereby amended to delete the definitions of "Cendant,"
         "Cendant Guarantee," "CRESG," and "CRESG Guarantee" and to add the
         following new definition in the appropriate alphabetical order:
     
         "Realogy" shall mean Realogy Corporation, a Delaware corporation, and
         any successors thereto.
     
      i. The definition of "Cartus Collections" in Appendix A is hereby amended
         to delete therefrom the phrase "from either Performance Guarantor in
         respect of any payments made by such Performance Guarantor as guarantor
         of the obligations of CMSC under the Performance Guarantee executed by
         it;" and to substitute therefor the phrase "from Performance Guarantor
         in respect of any payments made by Performance Guarantor as guarantor
         of the obligations of Cartus under the Performance Guaranty executed by
         it;".
      j. The definition of "Performance Guarantee" in Appendix A is hereby
         deleted in its entirety and the following is substituted therefor:
     
         "Performance Guaranty" shall mean that certain performance guarantee
         dated as of May 12, 2006, executed by the Performance Guarantor in
         favor of the Buyer and the Issuer.
     
      k. The definition of "Performance Guarantor" in Appendix A is hereby
         deleted in its entirety and the following is substituted therefor:
     
         "Performance Guarantor" shall mean Realogy.
     
      l. The definition of "Transaction Documents" in Appendix A is hereby
         amended to delete therefrom the phrase "the Performance Guarantees" and
         to substitute therefor the phrase "the Performance Guaranty."

 5.  Effective as of the Amendment Effective Date, the Receivables Purchase
     Agreement is hereby amended as follows:
      a. Schedule 6.1(q) is hereby deleted and a new Schedule 6.1(q) is attached
         hereto as Attachment B.

 6.  Effective as of the Spin Off Effective Date, the Receivables Purchase
     Agreement is hereby amended as follows:
      a. Section 2.1(a)(i) is hereby amended to delete therefrom the phrase "the
         Performance Guarantees" and to substitute therefor the phrase "the
         Performance Guaranty."
      b. The definition of "CFC Collections" is hereby amended to delete clause
         (g) thereof in its entirety and to substitute the following therefor:
     
         from the Performance Guarantor in respect of any payments made by the
         Performance Guarantor as guarantor of the obligations of the Originator
         or the Servicer under the Performance Guaranty executed by it.
     
      c. The definition of "CFC Pool Asset" is hereby amended to delete from
         clause (b) thereof the phrase "the Performance Guarantees" and to
         substitute therefor the phrase "the Performance Guaranty."
      d. The definition of "Transaction Documents" is hereby amended to delete
         therefrom the phrase "the Performance Guarantees" and substitute
         therefor the phrase "the Performance Guaranty".
      e. Section 7.2(a) (regarding delivery of financial statements) is hereby
         amended (x) to delete each reference therein to "Cendant" and
         substitute therefor the phrase "the Performance Guarantor".
      f. Section 7.4(a)(ix) is hereby amended to delete therefrom the phrase "of
         even date herewith" and to substitute the phrase "dated as of the date
         Realogy Corporation ceases to be a wholly owned Subsidiary of Cendant
         Corporation" therefor.
      g. Section 9.1(c) is hereby amended to delete clauses (iii) and (iv)
         thereof in their entirety and substitute therefor the following "(iii)
         the Performance Guarantor shall fail to make any required payment under
         its Performance Guaranty and such failure shall remain unremedied for
         one Business Day or (iv) the Performance Guarantor shall otherwise fail
         to perform under its Performance Guaranty".
      h. Section 9.1(d) is hereby amended to delete therefrom the phrase "either
         Performance Guarantor" and substitute therefor the phrase "the
         Performance Guarantor".
      i. Section 9.1(g) is hereby amended to delete therefrom the phrase "or
         either of the Performance Guarantees" and substitute therefor the
         phrase "or the Performance Guaranty".
      j. Section 11.18 is hereby deleted in its entirety and the following is
         substituted therefor:

     Section 11.18 Confidentiality. ARSC agrees to maintain the confidentiality
     of any information regarding Cendant Mobility Services Corporation, Cartus,
     the Seller, Cendant Corporation, Realogy and PHH obtained in accordance
     with the terms of this Agreement that is not publicly available; provided,
     however, that ARSC may reveal such information (a) as necessary or
     appropriate in connection with the administration or enforcement of this
     Agreement or its funding of Purchases under this Agreement or (b) as
     required by law, government regulation, court proceeding or subpoena.
     Notwithstanding anything herein to the contrary, none of Cendant Mobility
     Services Corporation, Cartus, the Seller, Cendant Corporation, Realogy or
     PHH shall have any obligation to disclose to ARSC or its assignees any
     personal and confidential information relating to a Transferred Employee.

 7.  Effective as of the Amendment Effective Date, the Master Indenture is
     hereby amended as follows:
      a. The definition of "Excess Longer Term Receivable Amount" in Section
         1.01 is hereby amended to delete the reference to "35 days" and to
         substitute the phrase "60 days" therefor.

 8.  Effective as of the Spin Off Effective Date, the Master Indenture is hereby
     amended as follows:
      a. The Granting Clause is hereby amended to delete therefrom the phrase
         "the Performance Guarantees" and substitute therefor the phrase "the
         Performance Guaranty".
      b. The definition of "Transaction Documents" in Section 1.01 is hereby
         amended to delete therefrom the phrase "the Performance Guarantees" and
         substitute therefor the phrase "the Performance Guaranty".
      c. Section 3.06(e) is hereby amended to delete therefrom the phrase "or
         either Performance Guarantor of its obligations under the Performance
         Guarantee executed by it" and substitute therefor the phrase "or the
         Performance Guarantor of its obligations under the Performance Guaranty
         executed by it".

 9.  Effective as of the Amendment Effective Date, the Transfer and Servicing
     Agreement is hereby amended as follows:
      a. Section 1.01 is hereby amended to delete the definition of "Reported
         EBITDA" and to substitute therefor the following definition:

     "Reported EBITDA" shall mean the consolidated income of Realogy from
     continuing operations before non-program related depreciation and
     amortization, non-program related interest, amortization of pendings and
     listings, income taxes and minority interest as reported initially in the
     Form 10 filed by Realogy with the Securities and Exchange Commission and,
     at such time as Realogy has filed a Form 10-Q or a Form 10-K which contains
     twelve months of non-pro forma financial or operational information for
     Realogy, as reported in Realogy's consolidating financial statements filed
     under such Form 10-K for the most recent fiscal year preceding such 10-K
     filing, and under such Form 10-Q for the period from the beginning of the
     most recent fiscal year through the end of the fiscal quarter preceding
     such 10-Q filing.

 10. Effective as of the Spin Off Effective Date, the Transfer and Servicing
     Agreement is hereby amended as follows:
      a. Section 2.05(e)(ix) is hereby amended to delete therefrom the phrase
         "of even date herewith" and to substitute the phrase "dated May 12,
         2006" therefor.
      b. Section 3.01(b) is hereby amended to delete therefrom the phrase "any
         Affiliates of Cendant" and substitute therefor the phrase "any
         Affiliates of Realogy".
      c. Section 5.02 is hereby amended to delete therefrom the phrase "the
         Performance Guarantees" and substitute therefor the phrase "the
         Performance Guaranty".
      d. Section 7.05 is hereby amended to delete therefrom the phrase "any of
         its Affiliates that is a direct or indirect wholly owned subsidiary of
         the Performance Guarantors, subject to reaffirmation by each
         Performance Guarantor of its Performance Guarantee with respect to such
         Successor Servicer" and substitute therefor the phrase "any of its
         Affiliates that is a direct or indirect wholly owned subsidiary of the
         Performance Guarantor, subject to reaffirmation by the Performance
         Guarantor of its Performance Guaranty with respect to such Successor
         Servicer".
      e. Section 9.01 is hereby amended to delete clauses (e) and (f) in their
         entirety and to substitute therefor the following sub-clauses (e) and
         (f):
     
         "(e) the Performance Guaranty shall cease to be in full force and
         effect for any reason other than in accordance with its terms; or
     
         (f) as of the end of any fiscal quarter, commencing with the first
         fiscal quarter ended after the date Realogy ceased to be a wholly owned
         subsidiary of Cendant Corporation, Realogy shall fail to have
         maintained a Reported EBITDA of at least $750,000,000 calculated for
         the twelve-month period then ending; provided, that for the first
         twelve months after such date Realogy ceased to be a wholly owned
         subsidiary of Cendant Corporation, Reported EBITDA shall be calculated
         on a pro forma basis consistent with such number as reported in
         Realogy's Form 10;"
     
      f. Section 11.12 is hereby deleted in its entirety and the following is
         substituted therefor:

     Section 11.12 Confidentiality <*> . The Issuer and the Transferor each
     agree to maintain the confidentiality of any information regarding Cendant
     Mobility Services Corporation, Cartus, Cendant Corporation, Realogy and PHH
     obtained in accordance with the terms of this Agreement that is not
     publicly available; provided, however, that the Issuer or the Transferor
     may reveal such information (a) as necessary or appropriate in connection
     with the administration or enforcement of this Agreement or the Issuer's
     issuance of Notes under the Indenture or (b) as required by law, government
     regulation, court proceeding or subpoena. Notwithstanding anything herein
     to the contrary, none of Cendant Mobility Services Corporation, Cartus,
     Cendant Corporation, Realogy nor PHH shall have any obligation to disclose
     to the Issuer or its assignees and assigns any personal and confidential
     information relating to a Transferred Employee.

 11. Effective as of the Amendment Effective Date, the Note Purchase Agreement
     is hereby amended as follows:
      a. The definition of "Commitment Termination Date" is hereby amended to
         delete the date "May 30, 2006" and to substitute the date "May 11,
         2007" therefor.

 12. Effective as of the Spin Off Effective Date, the Note Purchase Agreement is
     hereby amended as follows:
      a. Section 1.01 is hereby amended to delete the definitions of "Cendant"
         and "CRESG."
      b. Section 1.01 is hereby amended to add the following definition in the
         appropriate alphabetical order:
     
         "Realogy" shall mean Realogy Corporation, a Delaware corporation, and
         its successors.
     
      c. Section 3.02 is hereby amended to delete the reference to "Cendant" and
         to substitute "Realogy" therefor.
      d. Clauses (c)(i), (c)(ii) and (c)(iii) of Section 5.01 is hereby amended
         to delete each reference to "Cendant" and to substitute "Realogy"
         therefor.
      e. The word "and" is hereby added to the end of clause (c)(iv) of Section
         5.01.
      f. Clauses (c)(vi) and (c)(vii) of Section 5.01 are hereby deleted.
      g. The last paragraph of Section 5.01(c) is hereby deleted and the
         following is substituted therefor:
     
         As long as Realogy is required or permitted to file reports under the
         Securities Exchange Act of 1934, as amended, a copy of its Form 10
         registration statement, or a copy of its most recent report on Form
         10-K shall satisfy the requirements of Section 5.01(c)(ii) of this
         Agreement and a copy of its Form 10 or its most recent report on Form
         10-Q shall satisfy the requirements of Section 5.01(c)(i) of this
         Agreement. Information required to be delivered pursuant to Section
         5.01(c)(i), (ii) and (iii) shall be deemed to have been delivered on
         the date on which it has been posted on (i) Realogy's website on the
         Internet at www.realogy.com or (ii)
         sec.gov/edgar/searchedgar/webusers.htm.
     
      h. Section 5.01(e)(iv) is hereby amended to delete the reference to "the
         Servicer, Cendant or CRESG" and to substitute the phrase "the Servicer
         or Realogy" therefor.
      i. Section 5.01(f)(iv) is hereby amended to delete the reference to "any
         of the Servicer, Cendant or CRESG" and to substitute the phrase "any of
         the Servicer or Realogy" therefor.
      j. Section 6.03 is hereby amended to delete the reference to "Cendant,
         CRESG" and to substitute the word "Realogy" therefor.
      k. Section 7.11 is hereby deleted and the following is substituted
         therefor:

     SECTION 7.11. Confidentiality. Each Purchaser, Managing Agent and the
     Administrative Agent agree to maintain the confidentiality of any and all
     information regarding the Originator, Cendant, Cendant Mobility Services
     Corporation, Cendant Mobility Financial Corporation, ARSC, Cartus, Cartus
     Financial Corporation, the Issuer, Realogy and CRESG obtained in accordance
     with the terms of this Agreement or provided to the Managing Agents and the
     Administrative Agent in contemplation of entering into this Agreement and
     that is, in either such case, not publicly available (including, without
     limitation, financial and operational information and reports concerning
     the above-described parties and/or the Receivables); provided, however,
     that any Purchaser, Managing Agent and/or the Administrative Agent may
     reveal such information (a) as necessary or appropriate in connection with
     the administration or enforcement of this Agreement or such Purchaser's
     funding of its purchase of a Series 2005-1 Note hereunder, (b) as required
     by law, government regulation, court proceeding or subpoena, (c) to
     applicable Rating Agencies, any Liquidity Provider, Program Support
     Provider, participant, assignee or potential Liquidity Provider, Program
     Support Provider, participant or assignee or (d) to legal counsel and
     auditors of such Purchaser and the Administrative Agent. Notwithstanding
     anything herein to the contrary, none of the Originator, Cendant, Cendant
     Mobility Services Corporation, Cendant Mobility Financial Corporation,
     ARSC, Cartus, Cartus Financial Corporation, the Issuer, Realogy or CRESG
     shall have any obligation to disclose to any Purchaser, Managing Agent or
     the Administrative Agent or their assignees any personal and confidential
     information relating to a Transferred Employee. Anything herein to the
     contrary notwithstanding, each party hereto and any successor or assign of
     any of the foregoing (and each employee, representative or other agent of
     any of the foregoing) may disclose to any and all Persons, without
     limitation of any kind, the "tax treatment" and "tax structure" (in each
     case, within the meaning of Treasury Regulation Section 1.6011-4) of the
     transactions contemplated herein and all materials of any kind (including
     opinions or other tax analyses) that are or have been provided to any of
     the foregoing relating to such tax treatment or tax structure, and it is
     hereby confirmed that each of the foregoing have been so authorized since
     the commencement of discussions regarding the transactions.

 13. Effective as of the Amendment Effective Date, the Indenture Supplement is
     hereby amended as follows:
      a. Clause (a)(i)(A)(1) of the definition of "Yield Reserve" is hereby
         amended to delete the reference to "2.25" and to substitute the figure
         "1.25" therefor.

 14. Effective as of the Spin Off Effective Date, the Indenture Supplement is
     hereby amended as follows:
      a. Section 2.01 is hereby amended to delete the definition of "CRESG."
      b. Section 2.01 is hereby amended to add the following definition in the
         appropriate alphabetical order:
     
         "Realogy" shall mean Realogy Corporation, a Delaware corporation, and
         its successors.
     
      c. Clause (y) of the definition of "Change in Control" in Section 2.01 is
         hereby deleted in its entirety and the following is substituted
         therefor:
     
         (y) any of Cartus, CFC, the Transferor or the Issuer ceases to be a
         wholly owned subsidiary of Realogy.
     
      d. Section 6.01(u) is deleted in its entirety and the following is
         substituted therefor:

     (u) an Event of Bankruptcy shall occur with respect to the Issuer, the
     Transferor, Realogy, Cartus or CMF; or

 15. Each of the parties to this Agreement agree that on the Spin Off Effective
     Date, the Cendant Performance Guaranty and the CRESG Performance Guaranty
     are each released and discharged as provided in Section 2 of this
     Agreement. In recognition thereof, following the Spin Off Effective Date,
     the Indenture Trustee, upon the written direction of the Administration
     Agent, CMF and the Issuer, shall mark a copy of each of the Cendant
     Performance Guaranty and the CRESG Performance Guaranty as discharged and
     cancelled and deliver such copies to Cendant and to CRESG, respectfully,
     for their files.
 16. Conditions Precedent.
      a. The Amendment Effective Date shall occur upon satisfaction of the
         following conditions precedent: the Indenture Trustee shall have
         previously received (a) counterparts of the signature pages hereto
         executed by all parties hereto, (b) counterparts of the signature pages
         to the amended and restated Fee Letter (as defined in the Indenture
         Supplement) executed by all parties thereto, and (c) the consent of the
         Majority Investors to the execution of this Agreement, which consent
         shall be evidenced by their execution of the signature pages attached
         to this Agreement.
      b. The Spin Off Effective Date shall occur upon satisfaction of the
         following conditions precedent:
          i.  The Administrative Agent shall have received counterparts of the
              signature pages executed by all parties to the following documents
              (each such document substantially in the form of the most recent
              drafts submitted to the Administrative Agent):
               1. Tax Sharing Agreement among Realogy, ARSC and the Issuer; and
               2. Performance Guaranty executed by Realogy.
         
          ii. The Administrative Agent shall have received, prior to or
              concurrent with the Spin Off, copies of the following documents
              and approvals:
               1. Written notice from Realogy that the Securities and Exchange
                  Commission has declared the Form 10 of Realogy effective;
               2. Opinions of counsel to Realogy, CMF, CMSC, ARSC and the
                  Issuer, in the forms attached hereto as Attachment C;
               3. Copies of (i) the letter dated April 7, 2006 from Moody's
                  Investors Service assigning a rating of Baa2 to long-term
                  obligations of Realogy and (ii) the letter dated April 7, 2006
                  from Standard & Poor's assigning a rating of BBB to long-term
                  obligations of Realogy; and
               4. The Spin Off shall have occurred.

     For the purposes of the signature pages hereto, the term "Investor" is
     synonymous with the term "Noteholder" as defined in the Master Indenture.

 17. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
     INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE NEW
     YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF
     LAWS PRINCIPLES.
 18. This Agreement may be executed in any number of counterparts and by
     different parties hereto in separate counterparts, each of which when so
     executed shall be deemed to be an original and all of which when taken
     together shall constitute one and the same agreement.
 19. Upon the effectiveness of this Agreement: (i) all references in any
     Affected Document to "this Agreement", "hereof", "herein" or words of
     similar effect referring to such Affected Document shall be deemed to be
     references to such Affected Document as amended by this Agreement; (ii)
     each reference in any of the Affected Documents to any other Affected
     Document and each reference in any of the other Transaction Documents to
     any of the Affected Documents shall each mean and be a reference to such
     Affected Document as amended by this Agreement; and (iii) each reference in
     any Transaction Document to any of the terms or provisions of an Affected
     Document which are redefined or otherwise modified hereby shall mean and be
     a reference to such terms or provisions as redefined or otherwise modified
     by this Agreement; provided, that, notwithstanding the foregoing or any
     other provisions of this Agreement , the amendments contained in this
     Agreement shall not be effective to (x) modify on a retroactive basis any
     representations or warranties previously made under the Purchase Agreement,
     Receivables Purchase Agreement or Transfer and Servicing Agreement with
     respect to Receivables transferred or purported to have been transferred
     thereunder prior to the Spin Off Effective Date, which representations and
     warranties shall continue to speak as of the dates such Receivables were
     transferred and based on the terms and provisions of the Affected Documents
     as in effect at such time or (y) otherwise modify the terms of any transfer
     or purported transfer of any Receivable transferred or purported to be
     transferred pursuant to the Purchase Agreement prior to the Spin Off
     Effective Date.
 20. This Agreement shall not be deemed, either expressly or impliedly, to
     waive, amend or supplement any provision of the Affected Documents other
     than as set forth herein, each of which Affected Document, as modified
     hereby, remains in full force and effect and is hereby reaffirmed, ratified
     and confirmed.
 21. By its signature hereto each of the investors signing hereto as an Investor
     (constituting all of the Investors in Series 2005-1) hereby direct the
     Indenture Trustee to agree, consent to and accept this Agreement.
 22. The Issuer represents and warrants that the Cendant Mobility Client-Backed
     Relocation Receivables Funding LLC Secured Variable Funding Notes, Series
     2005-1 (the "Series 2005-1 Notes") are the only Notes outstanding under the
     Master Indenture. Each Conduit Purchaser party hereto represents and
     warrants that (i) they are the beneficial owners of the Series 2005-1 Notes
     currently outstanding; (ii) it is duly authorized to consent to this
     Agreement and to direct the Indenture Trustee as set forth herein; and
     (iii) its authorization has not been granted or assigned to any other
     person or entity.



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.

 

CENDANT MOBILITY SERVICES CORPORATION

 

 

By: /s/ David M. Rapp_______

Name: David M. Rapp

Title: Vice President

 

CENDANT MOBILITY FINANCIAL CORPORATION

 

By: /s/ David M. Rapp_______

Name: David M. Rapp

Title: Vice President



APPLE RIDGE SERVICES CORPORATION

 

By: /s/ David M. Rapp_______

Name: David M. Rapp

Title: Vice President



CENDANT MOBILITY CLIENT-BACKED RELOCATION RECEIVABLES FUNDING LLC

 

By: /s/ David M. Rapp_______

Name: David M. Rapp

Title: Vice President



JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Indenture Trustee

 

 

By: /s/ Jame P. Bowden____________

Name: James P. Bowden

Title: Assistant Treasurer

 

THE BANK OF NEW YORK,

as Paying Agent

 

 

By: /s/ Catherine Murray___________

Name: Catherine Murray

Title: Assistant Vice President

The undersigned hereby consent to the execution of the above Amendment:



CALYON CORPORATE AND INVESTMENT BANK, as Administrative Agent

and a Managing Agent

 

By: /s/ Kostantina Kourmpetis_______

Name: Kostantina Kourmpetis

Title: Managing Director

 

By: /s/ Anthony Brown_____________

Name: Anthony Brown

Title: Vice President

CALYON NEW YORK BRANCH,

as a Committed Purchaser

By: /s/ Kostantina Kourmpetis_______

Name: Kostantina Kourmpetis

Title: Managing Director

 

By: /s/ Anthony Brown_____________

Name: Anthony Brown

Title: Vice President

 

ATLANTIC ASSET SECURITIZATION LLC, as a Conduit Purchaser

By: /s/ Kostantina Kourmpetis_______

Name: Kostantina Kourmpetis

Title: Managing Director

 

By: /s/ Anthony Brown_____________

Name: Anthony Brown

Title: Vice President

 

 

 

HARRIS NESBITT CORP., as a Managing Agent

 

By: /s/ Brian T. Zaban_____________

Name: Brian T. Zaban

Title: Vice President

 

BANK OF MONTREAL, as a Committed Purchaser

 

By: /s/ Masami Hida________________

Name: Masami Hida

Title: Vice President

 

FAIRWAY FINANCE COMPANY, LLC,

as a Conduit Purchaser

 

By: /s/ Jill A. Gordon_________________

Name: Jill A. Gordon

Title: Vice President

THE BANK OF NOVA SCOTIA,

as a Managing Agent and a Committed Purchaser

 

By: /s/ Norman Last________________

Name: Norman Last

Title: Managing Director

 

LIBERTY STREET FUNDING CORP.,
as a Conduit Purchaser

 

By: /s/ Tony Wong__________________

Name: Tony Wong

Title: Vice President

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., New York Branch, as a Managing Agent

By: /s/ Aditya Reddy_______________

Name: Aditya Reddy

Title: VP

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., New York Branch, as a Committed
Purchaser

 

By: /s/ Linda Tam_____________________

Name: Linda Tam

Title: Authorized Signatory

VICTORY RECEIVABLES CORPORATION,

as a Conduit Purchaser

By: /s/ R. Douglas Donaldson___________

Name: R. Douglas Donaldson

Title: Treasurer

